Case: 1:17-c\/-00272-TSB-KLL Doc #: 31 Filed: 03/21/19 Page.' 1 of 3 PAGE|D #: 86

UNITED STATES DISTRICT COURT M
SOUTHERN DISTRICT OF OHIO
wEsTERN DIVISION (Cincinnaii) /F//{M%
J/z;<//?

R. ALEXANDER ACOSTA, Secretary of : Case No. l?-cv-272
Labor, U.S. Department of Labor, :
Plaintifl`, : Judge: Litkovitz (consent)
v.

MONROE TRADES, CORP., et. al.,

Defendants.

PLAINTIFF’S UNOPPOSED MOTIGN FOR LEAVE
TO APPEAR BY TELEPHONE AT HEARING
ON DEFENDANTS’ COUNSEL’S MOTION TO WITHDRAW

Now comes Plaintiff R. Alexander Acosta, Secretary of Labor, U.S. Department of Labor
(“Secretary”), and respectfully requests that the Court permit undersigned counsel to appear by
telephone at the April 10, 2019 hearing on Defendants’ counsel’s Motion to W."thdraw as
Coimselfor De_)‘iendanis. (“l\/lotion to Withdraw”) [Doc. 29].

The Secretary does not oppose the Motion to Withdraw, which according to the Court’s
Orcler [Doc. 30], is the sole subject of the April ]0, 2019 hearing. Therefore, the Secretary
respectfully requests that undersigned counsel, Who is located in Cleveland, be permitted to

appear by telephone at the hearing Counsel for Del`endants has no objection to this request.

Respectfully Submitted,

Dated: March 21 2019 /s/ Matthew l\/l. Scheff
MATTHEW M. SCHEFF (OH 82229)

Trial Attorney

 

United States Department of Labor
Office of the Solicitor

